ORDER

PER CURIAM.
Warren Detjen (“Detjen”) appeals from the judgment of the Circuit Court of the City of Saint Louis in favor of Charles Jarnagin (“Jarnagin”) on his cause of action for breach of contract. Detjen contends that he made a verbal agreement with Jarnagin to work at Karate Life Studios (“Karate Life”), and that Jarnagin promised to pay him a percentage of the fees generated by new students and introductory lessons. Detjen also asserts that Jarnagin verbally agreed to pay him at certain rates regardless of how much money was generated by enrolling new students at Karate Life.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).